 



Exhibit 10.17

EXECUTIVE EMPLOYMENT AGREEMENT

EXECUTIVE EMPLOYMENT AGREEMENT, effective as of December 2, 2002 by and between
MERISTAR HOSPITALITY CORPORATION, a Maryland corporation (the “Company”),
MERISTAR HOSPITALITY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(the “Partnership”), and DONALD D. OLINGER (the “Executive”), an individual
residing at 4 Pissaro Court, North Potomac, MD 20878.

     The Company and the Partnership desire to employ the Executive in the
capacity of Chief Financial Officer and the Executive desires to be so employed,
on the terms and subject to the conditions set forth in this agreement (the
“Agreement”);

     Now, therefore, in consideration of the mutual covenants set forth herein
and other good and valuable consideration the parties hereto hereby agree as
follows:

     1.     Employment Term. The Company and the Partnership each hereby employ
the Executive, and the Executive agrees to be employed by the Company and the
Partnership, upon the terms and subject to the conditions set forth herein, for
a term of three (3) years, commencing on December 2, 2002 (the “Commencement
Date”), unless terminated earlier in accordance with Section 4 of this
Agreement; provided that such term shall automatically be extended from time to
time for additional periods of one calendar year from the date on which it would
otherwise expire unless the Executive, on one hand, or the Company and the
Partnership, on the other, gives notice to the other party or parties prior to
such date that it elects to permit the term of this Agreement to expire without
extension on such date. (The initial term of this Agreement as the same may be
extended in accordance with the terms of this Agreement is hereinafter referred
to as the “Term”).

     2.     Positions: Conduct.

            (a) During the Term, the Executive will hold the title and office
of, and serve in the position of, Chief Financial Officer of the Company and the
Partnership. The Executive shall undertake the responsibilities and exercise the
authority customarily performed, undertaken and exercised by persons situated in
similar executive capacity, and shall perform such other specific duties and
services (including service as an officer, director or equivalent position of
any direct or indirect subsidiary without additional compensation) as they shall
reasonably request consistent with the Executive’s position.

            (b) During the Term, the Executive agrees to devote his full
business time and attention to the business and affairs of the Company and the
Partnership and to faithfully and diligently perform, to the best of his
ability, all of his duties and responsibilities hereunder. Nothing in this
Agreement shall preclude the Executive from devoting reasonable time and
attention to (i) serving, with the approval of the Board, as a director, trustee
or member of any committee of any organization, (ii) engaging in charitable and
community activities and (iii) managing his personal

 



--------------------------------------------------------------------------------



 



2

investments and affairs; provided that such activities do not involve any
material conflict of interest with the interests of the Company or, individually
or collectively, interfere materially with the performance by the Executive of
his duties and responsibilities under this Agreement. Notwithstanding the
foregoing and except as expressly provided herein, during the Term, the
Executive may not accept employment with any other individual or entity, or
engage in any other venture which is directly or indirectly in conflict or
competition with the business of the Company or the Partnership.

            (c) The Executive’s office and place of rendering his services under
this Agreement shall be in the principal executive offices of the Company which
shall be in the Washington, D.C. metropolitan area. Under no circumstances shall
the Executive be required to relocate from the Washington, D.C. metropolitan
area or provide services under this Agreement in any other location other than
in connection with reasonable and customary business travel. During the Term,
the Company shall provide the Executive with executive office space, and
administrative and secretarial assistance and other support services consistent
with his position as Chief Financial Officer and with his duties and
responsibilities hereunder.

     3.     Salary; Additional Compensation; Perquisites and Benefits.

            (a) During the Term, the Company and the Partnership will pay the
Executive a base salary at an aggregate annual rate of not less than $325,000
per annum, subject to annual review by the Compensation Committee of the Board
(the “Compensation Committee”), and in the discretion of such Committee,
increased from time to time. Such salary shall be paid in periodic installments
in accordance with the Company’s standard practice, but not less frequently than
semi-monthly. The first annual review for which Executive shall be eligible for
a raise shall be on or about April 1, 2003.

            (b) For each fiscal year during the Term, the Executive will be
eligible to receive a bonus from the Company. The award and amount of such bonus
shall be based upon the achievement of predefined operating or performance goals
and other criteria established by the Compensation Committee, which goals shall
give the Executive the opportunity to earn a bonus in the following amounts:
threshold target — 25% of base salary; internal plan: 60% of base salary; target
— 100% of base salary; and maximum bonus amount — 125% of base salary.

            (c) The Company shall also pay Executive for his 2002 pro-rated
anticipated bonus from his previous employer, to the extent such bonus is not
paid by Executive’s previous employer. Such anticipated bonus equals $175,000,
and shall be paid, to the extent not paid by Executive’s previous employer, in
two thirds (2/3) cash and one-third (1/3) restricted stock. To the extent such
bonus is not paid by Executive’s previous employer, such cash payment and such
restricted stock payment shall be paid after a determination of the Executive’s
final bonus amount, but in any event, no later March 31, 2003.

            (d) During the Term, the Executive will participate in all plans now
existing or hereafter adopted by the Company or the Partnership for their

 



--------------------------------------------------------------------------------



 



3

management employees or the general benefit of their employees, such as any
pension, profit-sharing, bonuses, stock option or other incentive compensation
plans, life and health insurance plans, or other insurance plans and benefits on
the same basis and subject to the same qualifications as other senior executive
officers.

            (e) On December 13, 2002, the Executive shall be granted 50,000
shares of restricted stock and 100,000 stock options in the Company. Such
restricted stock shall not vest until June 13, 2003. If the Executive terminates
this Agreement without Good Reason, or if the Company terminates the Agreement
for Cause prior to June 13, 2003, then Executive forfeits all shares in such
restricted stock. With respect to the 100,000 stock options grant, such options
shall vest over three (3) years, pursuant to the Company’s Incentive Plan and in
accordance with the terms thereof. At the Board’s sole discretion, Executive
shall also be eligible for stock option grants from time to time (currently
anticipated to be considered during May of each year) pursuant to the Company’s
Incentive Plan and in accordance with the terms thereof. In addition, Executive
shall be eligible for annual restricted stock grants ranging from a minimum of
15,000 shares to a maximum of 40,000 shares, as determined by the Board, in its
sole discretion, and such restricted stock grants shall vest equally over three
years, and in accordance with the terms of the Company’s standard form of
restricted stock agreement.

            (f) The Company and the Partnership will reimburse the Executive, in
accordance with their standard policies from time to time in effect, for all
out-of-pocket business expenses as may be incurred by the Executive in the
performance of his duties under this Agreement.

            (g) The Executive shall be entitled to vacation time to be credited
and taken in accordance with the Company’s policy from time to time in effect
for senior executives, which in any event shall not be less than a total of four
weeks per calendar year. Such vacation time shall not be carried over year to
year, and shall not be paid out upon termination of employment, or upon
expiration of this Agreement.

            (h) To the fullest extent permitted by applicable law, the Executive
shall be indemnified and held harmless by the Company and the Partnership
against any and all judgments, penalties, fines, amounts paid in settlement, and
other reasonable expenses (including, without limitation, reasonable attorneys’
fees and disbursements) actually incurred by the Executive in connection with
any threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, investigative or other) for any action or omission in
his capacity as a director, officer or employee of the Company or the
Partnership.

     Indemnification under this Section 3(h) shall be in addition to, and not in
substitution of, any other indemnification by the Company or the Partnership of
its officers and directors. Expenses incurred by the Executive in defending an
action, suit or proceeding for which he claims the right to be indemnified
pursuant to this Section 3(h) shall be paid by the Company or the Partnership,
as the case may be, in advance of the

 



--------------------------------------------------------------------------------



 



4

final disposition of such action, suit or proceeding upon the Company’s or the
Partnership’s receipt of (x) a written affirmation by the Executive of his good
faith belief that the standard of conduct necessary for his indemnification
hereunder and under the provisions of applicable law has been met and (y) a
written undertaking by or on behalf of the Executive to repay the amount
advanced if it shall ultimately be determined by a court that the Executive
engaged in conduct which precludes indemnification under the provisions of such
applicable law. Such written undertaking in clause (y) shall be accepted by the
Company or the Partnership, as the case may be, without security therefor and
without reference to the financial ability of the Executive to make repayment
thereunder. The Company and the Partnership shall use commercially reasonable
efforts to maintain in effect for the Term of this Agreement a directors’ and
officers’ liability insurance policy, with a policy limit of at least
$5,000,000, subject to customary exclusions, with respect to claims made against
officers and directors of the Company or the Partnership; provided, however ,
the Company or the Partnership, as the case may be, shall be relieved of this
obligation to maintain directors’ and officers’ liability insurance if, in the
good faith judgment of the Company or the Partnership, it cannot be obtained at
a reasonable cost.

     4.     Termination.

            (a) The Term will terminate immediately upon the Executive’s death
or, upon thirty (30) days’ prior written notice by the Company, in the case of a
determination of the Executive’s Disability. As used herein the term
“Disability” means the Executive’s inability to perform his duties and
responsibilities under this Agreement for a period of more than 120 consecutive
days, or for more than 180 days, whether or not continuous, during any 365-day
period, due to physical or mental incapacity or impairment. A determination of
Disability will be made by a physician reasonably satisfactory to both the
Executive and the Company and paid for by the Company or the Partnership whose
decision shall be final and binding on the Executive and the Company; provided
that if they cannot agree as to a physician, then each shall select and pay for
a physician and these two together shall select a third physician whose fee
shall be borne equally by the Executive and either the Company or the
Partnership and whose determination of Disability shall be binding on the
Executive and the Company. Notwithstanding the foregoing, the Executive shall
not be considered “Disabled” unless he qualifies for disability benefits under
the terms and conditions of the Company’s then existing long-term disability
plan. Should the Executive become incapacitated, his employment shall continue
and all base and other compensation due the Executive hereunder shall continue
to be paid through the date upon which the Executive’s employment is terminated
for Disability in accordance with this section.

            (b) The Term may be terminated by the Company upon notice to the
Executive upon the occurrence of any event constituting “Cause” as defined
herein.

            (c) The Term may be terminated by the Executive upon notice to the
Company of any event constituting “Good Reason” as defined herein.

     5.     Severance.

 



--------------------------------------------------------------------------------



 



5

            (a) If the Term is terminated by the Company for Cause,



  (i)   the Company and the Partnership will pay to the Executive an aggregate
amount equal to the Executive’s accrued and unpaid base salary through the date
of such termination;     (ii)   all unvested options and unvested restricted
shares will terminate immediately; and     (iii)   any vested options issued
pursuant to the Company’s Incentive Plan and held by the Executive at
termination, will expire ninety (90) days after the termination date.

            (b) If the Term is terminated by the Executive other than because of
death, Disability or for Good Reason,



  (i)   the Company and the Partnership will pay to the Executive an aggregate
amount equal to the Executive’s accrued and unpaid base salary through the date
of such termination;     (ii)   all unvested options and unvested restricted
shares terminate immediately; and     (iii)   any vested options issued pursuant
to the Company’s Incentive Plan and held by the Executive at termination, will
expire ninety (90) days after the termination date.

            (c) If the Term is terminated upon the Executive’s death or
Disability,



  (i)   the Company and the Partnership will pay to the Executive’s estate or
the Executive, as the case may be, a lump sum payment equal to the Executive’s
base salary through the termination date, plus a pro rata portion of the
Executive’s bonus for the fiscal year in which the termination occurred;    
(ii)   the Company will make payments for one (1) year of all compensation
otherwise payable to the Executive pursuant to this Agreement, including, but
not limited to, base salary, bonus and welfare benefits; and

 



--------------------------------------------------------------------------------



 



6



  (iii)   all of the Executive’s unvested stock options will immediately vest
and such options, along with those previously vested and unexercised, will
become exercisable for a period of one (1) year thereafter.

            (d) Subject to Section 5(e) hereof, if the Term is terminated by the
Company without Cause or other than by reason of Executive’s death or
Disability, in addition to any other remedies available, or if the Executive
terminates the Term for Good Reason,



  (i)   the Company and the Partnership shall pay the Executive a lump sum equal
to the product of (x) one (1) times the sum of (A) the Executive’s then annual
base salary and (B) the amount of the Executive’s bonus for the preceding year,
or in the case of the initial year of the Executive’s employment, the bonus will
be $195,000;     (ii)   all of the Executive’s unvested stock options will
immediately vest and such options, along with those previously vested, will
become exercisable for a period of one (1) year thereafter; and     (iii)   and
the Company shall continue in effect the Executive’s health insurance benefits
until the earlier of (x) one (1) year from the end of the term or (y) the date
on which the Executive obtains health insurance coverage from a subsequent
employer.

            (e) If, within eighteen (18) months following a Change in Control,
the Term is terminated by the Executive for Good Reason, or by the Company
without Cause, or if the Agreement is not renewed by the Company in accordance
with Section 1, in addition to any other rights which the Executive may have
under law or otherwise, the Executive shall receive the same payments and
benefits provided for under Section 5(d) hereof; provided, that the amount of
the multiplier described in clause (d) of Section 5 hereof shall be increased
from one times to two times. Additionally, if the Change of Control occurs in
2003, and there is no preceding year in which to calculate Executive’s bonus
under Section 5(d), then the Company agrees to use a minimum of the target bonus
for Executive in that calculation.

            (f) If at any time the Term is not extended pursuant to the proviso
to Section 1 hereof as a result of the Company giving notice thereunder that it
elects to permit the term of this Agreement to expire without extension, the
Company shall be deemed to have terminated the Executive’s employment without
Cause.

            (g) As used herein, the term “Cause” means:

 



--------------------------------------------------------------------------------



 



7



          (i) the Executive’s willful and intentional failure or refusal to
perform or observe any of his material duties, responsibilities or obligations
set forth in this Agreement; provided, however, that the Company shall not be
deemed to have Cause pursuant to this clause (i) unless the Company gives the
Executive written notice that the specified conduct has occurred and making
specific reference to this Section 5(g)(i) and the Executive fails to cure the
conduct within thirty (30) days after receipt of such notice;    
        (ii) any willful and intentional act of the Executive involving
malfeasance, fraud, theft, misappropriation of funds, embezzlement or dishonesty
affecting the Company or the Partnership; or             (iii) the Executive’s
conviction of, or a plea of guilty or nolo contendere to, an offense which is a
felony in the jurisdiction involved.             (iv) Executive’s material
breach of this Agreement; or             (vi) Gross misconduct by Executive that
is of such a serious or substantial nature that a substantial likelihood exists
that such misconduct would injure the reputation of the Company if the Executive
were to remain employed by the Company or the Partnership.

Termination of the Executive for Cause shall be communicated by a Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean delivery to the Executive of a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Company’s Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and reasonable opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board prior to
such vote) of finding that in the good faith opinion of the Board, the Executive
was guilty of conduct constituting Cause and specifying the particulars thereof
in detail, including, with respect to any termination based upon conduct
described in clause (i) above that the Executive failed to cure such conduct
during the thirty-day period following the date on which the Company gave
written notice of the conduct referred to in such clause (i). For purposes of
this Agreement, no such purported termination of the Executive’s employment
shall be effective without such Notice of Termination;

            (h) As used herein, the term “Good Reason” means the occurrence of
any of the following, without the prior written consent of the Executive:



          (i) assignment of the Executive of duties materially inconsistent with
the Executive’s positions as described in Section 2(a) hereof, or any
significant diminution in the Executive’s duties or responsibilities, other than
in connection with the termination of the Executive’s employment for Cause,
Disability or as a result of the Executive’s death or by the Executive other
than for Good Reason;

 



--------------------------------------------------------------------------------



 



8



          (ii) the change in the location of the Company’s principal executive
offices or of the Executive’s principal place of employment to a location
outside the Washington, D.C. metropolitan area;             (iii) any material
breach of this Agreement by the Company or the Partnership which is continuing;
or             (iv) a Change in Control; provided that a Change of Control shall
only constitute Good Reason if (a) the Company terminates the Executive within
eighteen months following a Change of Control or (b) the Company changes the
office location to a location outside of the Washington, D.C. metropolitan area,
or changes Executive’s job title, responsibilities or decreases Executive’s
compensation within eighteen months following a Change of Control and Executive
within six months after such change (but not later than eighteen months
following the Change of Control) terminates his employment;

provided, however, that the Executive shall not be deemed to have Good Reason
pursuant to clauses (ii) and (iii) above unless the Executive gives the Company
or the Partnership, as the case may be, written notice that the specified
conduct or event has occurred and the Company or the Partnership fails to cure
such conduct or event within thirty (30) days of the receipt of such notice.
Change of Control will not be deemed “Good Reason,” however, if the Company does
not change the office location to a location outside of the Washington, D.C.
metropolitan area, or if Executive maintains the same title, job
responsibilities and compensation following a Change of Control.

               (i)As used herein, the term “Change in Control” means the
occurrence of any one of the following events:



          (i) the acquisition (other than from the Company) by any “Person” (as
the term is used for purposes of Sections 13(d) or 14(d) of the Exchange Act) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty (50%) percent or more of the combined voting power of the
Company’s then outstanding voting securities; or



          (ii) the individuals who were members of the Board (the “Incumbent
Board”) during the previous twelve (12) month period, cease for any reason to
constitute at least a majority of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered as a
member of the Incumbent Board;



          (iii) approval by the stockholders of the Company of (a) merger,
transaction (including without limitation a “going private transaction”), or
consolidation involving the Company if the stockholders of the Company,
immediately before such merger or consolidation do not, as a result of such
merger or consolidation, own, directly or indirectly, more than fifty (50%)
percent

 



--------------------------------------------------------------------------------



 



9



  of the combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such merger or
consolidation or (b) a complete liquidation or dissolution of the Company or an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company; or

            Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur pursuant to clause (i) above solely because fifty (50%) percent
or more of the combined voting power of the Company’s then outstanding
securities is acquired by (a) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries or (b) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition.

            (j) The amounts required to be paid and the benefits required to be
made available to the Executive under this Section 5 are absolute. Under no
circumstances shall the Executive, upon the termination of his employment
hereunder, be required to seek alternative employment and, in the event that the
Executive does secure other employment, no compensation or other benefits
received in respect of such employment shall be set-off or in any other way
limit or reduce the obligations of the Company under this Section 5.

            (k) Notwithstanding the previous provisions, if payments made
pursuant to this Section 5 are considered “parachute payments” under
Section 280G of the Internal Revenue Code of 1986, then the sum of such
parachute payments plus any other payments made by the Company to the Executive
which are considered parachute payments shall be limited to the greatest amount
which may be paid to the Executive under Section 280G without causing any loss
of deduction to the Company under such section; but only if, by reason of such
reduction, the net after tax benefit of Executive shall exceed the net after tax
benefit if such reduction were not made. “Net after tax benefit” for purposes of
this Agreement shall mean the sum of (i) the total amounts payable to Executive
under Section 5, plus (ii) all other payments and benefits which the Executive
receives or is then entitled to receive from the Company that would constitute a
“parachute payment” which the meaning of Section 280G of the Code, less (iii)
the amount of federal income taxes payable with respect to the foregoing shall
be paid to Executive (based upon the rate in effect for such years as set forth
in the Code at the time of termination of Executive’s employment), less (iv) the
amount of excise taxes imposed with respect to the payments and benefits
described in (i) and (ii) above by Section 4999 of the Code.

     6.     Confidential Information and Covenants.

            (a) The Executive acknowledges that the Company and its subsidiaries
or affiliated ventures (“Company Affiliates”) own and have developed and

 



--------------------------------------------------------------------------------



 



10

compiled, and will in the future own, develop and compile, certain Confidential
Information and that during the course of his rendering services hereunder
Confidential Information will be disclosed to the Executive by the Company
Affiliates. The Executive hereby agrees that, during the Term and for a period
of three years thereafter, he will not use or disclose, furnish or make
accessible to anyone, directly or indirectly, any Confidential Information of
the Company Affiliates. In particular, Executive covenants and agrees that
Executive shall not, directly or indirectly, communicate or divulge, or use for
the benefit of Executive or for any other person, or to the disadvantage of the
Company, the Confidential Information or any information in any way relating to
the Confidential Information, without prior written consent from the Company.

            (b) As used herein, the term “Confidential Information” means any
trade secrets, confidential or proprietary information, or other knowledge,
know-how, information, documents, materials, owned, developed or possessed by a
Company Affiliate pertaining to its businesses, including, but not limited to,
records, memoranda, computer files and disks, audio and video tapes, CD’s, and
property in any form containing information generally not known in the
hospitality industry, including but not limited to trade secrets, techniques,
know-how (including designs, plans, procedures, processes and research records),
operations, market structure, formulas, data, programs, licenses, prices, costs,
software, computer programs, innovations, discoveries, improvements, research,
developments, test results, reports, specifications, data, formats, marketing
data and business plans and strategies, customer lists, client lists and client
contact lists, agreements and other forms of documents, expansion plans,
budgets, projections, and salary, staffing and employment information.
Notwithstanding the foregoing, Confidential Information shall not in any event
include information which (i) was generally known or generally available to the
public prior to its disclosure to the Executive, (ii) becomes generally known or
generally available to the public subsequent to its disclosure to the Executive
through no wrongful act of the Executive, (iii) is or becomes available to the
Executive from sources other than the Company Affiliates which sources are not
known to the Executive to be under any duty of confidentiality with respect
thereto or (iv) the Executive is required to disclose by applicable law or
regulation or by order of any court or federal, state or local regulatory or
administrative body (provided that the Executive provides the Company with prior
notice of the contemplated disclosure and reasonably cooperates with the
Company, at the Company’s sole expense, in seeking a protective order or other
appropriate protection of such information).

            (c) Upon demand by the Company and/or upon termination of employment
with the Company for any reason, Executive shall promptly deliver to the Company
all property and materials, whether written, descriptive, or maintained in some
other form belonging to or relating to the Company, its business affairs and
those of its Affiliates, including all Confidential Information. If Executive
desires to retain copies of any forms or other materials developed by Executive
during his employment with the Company, he may request permission to do so from
the Chief Executive Officer, which permission shall not be unreasonably
withheld.

 



--------------------------------------------------------------------------------



 



11

            (d) The Executive agrees that during his employment hereunder and
for a period of twelve months thereafter he will not solicit, raid, entice or
induce any person that then is or at any time during the twelve-month period
prior to the end of the Term was an employee of a Company Affiliate (other than
a person whose employment with such Company Affiliate has been terminated by
such Company Affiliate), to become employed by any person, firm or corporation.

            (e) The Executive agrees that during his employment hereunder and
for a period of twelve (12) months thereafter he will not solicit or accept the
business of, or assist any other person to solicit or accept the business of,
any persons or entities who were vendors of the Company, as of, or within one
(1) year prior to, the Executive’s termination of employment, for the purposes
of providing products or services competitive with the products or services of
the Company or to cause such customers to reduce or end their business with the
Company.

     7.     Cooperation with Company. Following the termination of the
Executive’s employment for any reason, Executive shall fully cooperate with the
Company in all matters relating to the winding up of his pending work on behalf
of the Company including, but not limited to, any litigation in which the
Company is involved and the orderly transfer of any such pending work to other
employees of the Company as may be designated by the Company. The Company agrees
to reimburse the Executive for any out-of-pocket expense he incurs in performing
any work on behalf of the Company following the termination of his employment.

     8.     Specific Performance.

            (a) The Executive acknowledges that the services to be rendered by
him hereunder are of a special, unique, extraordinary and personal character and
that the Company Affiliates would sustain irreparable harm in the event of a
violation by the Executive of Section 6 hereof. Therefore, in addition to any
other remedies available, the Company shall be entitled to specific enforcement
and/or an injunction from any court of competent jurisdiction restraining the
Executive from committing or continuing any such violation of this Agreement
without proving actual damages or posting a bond or other security. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages.

            (b) If any of the restrictions on activities of the Executive
contained in Section 6 hereof shall for any reason be held by a court of
competent jurisdiction to be excessively broad, such restrictions shall be
construed so as thereafter to be limited or reduced to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear; it
being understood that by the execution of this Agreement the parties hereto
regard such restrictions as reasonable and compatible with their respective
rights.

 



--------------------------------------------------------------------------------



 



12

            (c) Notwithstanding anything in this Agreement to the contrary, in
the event that the Company fails to make any payment of any amounts or provide
any of the benefits to the Executive when due as called for under Section 5 of
this Agreement and such failure shall continue for twenty (20) days after notice
thereof from the Executive, all restrictions on the activities of the Executive
under Section 6 hereof shall be immediately and permanently terminated.

     9.     Withholding. The parties agree that all payments to be made to the
Executive by the Company pursuant to the Agreement shall be subject to all
applicable withholding obligations of such company.

     10.    Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed given and received when delivered personally, four
(4) days after being mailed if sent by registered or certified mail, postage
pre-paid, or by one (1) day after delivery if sent by air courier (for next-day
delivery) with evidence of receipt thereof or by facsimile with receipt
confirmed by the addressee. Such notices shall be addressed respectively:

  If to the Executive, to:   Donald D. Olinger
4 Pissaro Court
North Potomac, MD 20878   If to the Company or to the Partnership, to:  
MeriStar Hospitality Corporation
1010 Wisconsin Avenue, N.W.
Washington, D.C. 20007
Attention: Legal Department

or to any other address of which such party may have given notice to the other
parties in the manner specified above.

     11.     Miscellaneous.

              (a) This Agreement is a personal contract calling for the
provision of unique services by the Executive, and the Executive’s rights and
obligations hereunder may not be sold, transferred, assigned, pledged or
hypothecated by the Executive. The rights and obligations of the Company and the
Partnership hereunder will be binding upon and run in favor of their respective
successors and assigns. The Company will not be deemed to have breached this
Agreement if any obligations of the Company to make payments to the Executive
are satisfied by the Partnership.

              (b) This Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
conflict of laws principles.

 



--------------------------------------------------------------------------------



 



13

              (c) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

              (d) The headings of the various sections of this Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

              (e) The provisions of this Agreement which by their terms call for
performance subsequent to the expiration or termination of the Term shall
survive such expiration or termination.

              (f) The Company and the Partnership shall reimburse the Executive
for all costs incurred by the Executive in any proceeding for the successful
enforcement of the terms of this Agreement, including without limitation all
costs of investigation and reasonable attorneys fees and expenses.

              (g) This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and supersedes all other prior
agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof (including, without limitation, the offer
letter dated October 14, 2002 ), all of which shall be terminated on the
Commencement Date. In addition, the parties hereto hereby waive all rights such
party may have under all other prior agreements and undertakings, both written
and oral, among the parties hereto.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



14

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first above written.

  EXECUTIVE:   DONALD D. OLINGER    
/s/ DONALD D. OLINGER   COMPANY:   MERISTAR HOSPITALITY CORPORATION   By: /s/
PAUL W. WHETSELL          Name: Paul W. Whetsell        Title: Chief Executive
Officer   PARTNERSHIP:   MERISTAR HOSPITALITY OPERATING
PARTNERSHIP, L.P.   By: MERISTAR HOSPITALITY CORPORATION
       Its General Partner   By: /s/ PAUL W. WHETSELL
       Name: Paul W. Whetsell        Title: Chief Executive Officer

 